Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.
Election/Restrictions
Claims 1-8, 10-16, 12-19, and 21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on February 26, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 26, 2020 is partially withdrawn.  Claim 17, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 20, directed to a method remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Yoo on October 18, 2021.
The application has been amended as follows: 
1. (Currently Amended) A blood collection device comprising:
a substrate which has an introduction inlet for introducing blood of a subject;
a reservoir part configured to collect the blood;
a flow path connecting the introduction inlet and the reservoir part, and configured to allow the blood to flow into the reservoir part by capillary action;
a cooling body provided beside the flow path, the cooling body further including:
a first chamber having a first substance; and
a second chamber having a second substance that is different from the first substance; and
a separating part configured to partition between the first chamber and the second chamber,
wherein the cooling body is configured to cool the flow path by penetrating the separating part with a needle to mix the first substance and the second substance.
3. (Currently Amended) The blood collection device according to claim 2, further comprising: 
the first substance comprising a cryogen containing liquid component;
the second substance comprising a solid component[[;]].

Currently Amended) The blood collection device according to claim 15, wherein
the hydrophilic the at least part of the inner surface of the reservoir part increases as the at least part of the inner surface of the reservoir part nears the flow path, and an anticoagulation property of the at least part of the inner surface of the reservoir part increases as the at least part of the inner surface of the reservoir part is farther from the flow path.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Temple (US 2009/0305407) in view of Wasson et al. (US 2014/0234949) and Lampe et al. (US 2011/0088413) references. While in combination these references teach a blood collection device with a substrate with an inlet, a reservoir, a flow path connected to the inlet and reservoir which allows collection by capillary action, a cooling body with two chambers having multiple substances they fail to teach the mixture of the substance through penetration of a separating part that partitions the two chambers. This distinguishes the claimed invention over the prior art and allows for a device that can collect larger amounts of blood through capillary action while suppressing coagulation of blood in the flow path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791